          Case 2:19-cv-12687-MVL Document 34 Filed 02/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 AARON B. HILL                                                      CIVIL ACTION
 VERSUS                                                             NO: 19-12687
 STATE OF LOUISIANA                                                 SECTION: "S" (3)


                                   ORDER AND REASONS

        IT IS HEREBY ORDERED that petitioner's Second Motion for Extension of Time

(Rec. Doc. 33) is GRANTED as set forth herein;

        IT IS FURTHER ORDERED that petitioner's Motion for Appointment of Counsel

(Rec. Doc. 33) is DENIED.

        On January 25, 2021, petitioner in this 28 U.S.C. § 2254 case filed a motion for an

extension of time until April 22, 2021 to respond to the State of Louisiana's response to his

habeas petition. The same day, the Magistrate Judge issued its Report and Recommendation,

which was docketed prior to docketing petitioner's motion. Therefore, the Magistrate Judge

issued her Report and Recommendation without the opportunity to rule on the requested

extension, and without the benefit of petitioner's response. The Report and Recommendation

stated that Objections thereto must be filed by February 8, 2021.

        Having reviewed the record in this matter, the court grants petitioner an extension of time

until April 22, 2021, to file Objections to the Report and Recommendation, which may include

any arguments he intended to submit in his response. The court will consider all of his arguments

at that time.
         Case 2:19-cv-12687-MVL Document 34 Filed 02/12/21 Page 2 of 2




       With respect to petitioner's request for appointment of counsel (Loyola Law Clinic), there

is no general constitutional right to appointed counsel in post-conviction proceedings.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). An exception, not applicable here, requires

that "[i] the court holds an evidentiary hearing, counsel must be appointed for an indigent

defendant." United States v. Vasquez, 7 F.3d 81, 83 (5th Cir. 1993). While 18 U.S.C. §

3006A(2)(b), grants courts discretionary power to appoint counsel to indigent individuals

seeking relief under 28 U.S.C.§ 2254 when “the interests of justice so require,” in this case,

petitioner has not established that he is indigent, and has acknowledged in his motion that he is

not incarcerated and cannot maintain a § 2254 action. Accordingly, he cannot demonstrate that

the interests of justice require appointment of counsel to pursue this claim. Therefore,

       IT IS HEREBY ORDERED that petitioner's Second Motion for Extension of Time

(Rec. Doc. 33) is GRANTED as set forth herein;

       IT IS FURTHER ORDERED that petitioner's Motion for Appointment of Counsel

(Rec. Doc. 33) is DENIED.

                   New Orleans, Louisiana, this 12th
                                                _____ day of February, 2021.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                 2
